Judgment, Supreme Court, New York County (Harold Rothwax, J.), rendered March 17, 1993, convicting defendant, -after a jury trial, of robbery in the second degree, and sentencing him, as a *503persistent violent felony offender, to a term of 25 years to life, unanimously affirmed.
Defendant’s claim that the trial court improperly interjected itself into the questioning of two police witnesses and defendant, so as to deny him a fair trial, is unpreserved for appellate review as a matter of law, since he failed to make an appropriate objection (CPL 470.05 [2]; People v Charleston, 56 NY2d 886), and we decline to review it in the interest of justice. Were we to review, we would find that the trial court acted within reasonable limits to clarify confusing questions and testimony and to elicit relevant facts (People v Yut Wai Tom, 53 NY2d 44, 56-57).
Further without merit is defendant’s argument that the prosecutor improperly violated the trial court’s Sandoval ruling, which only permitted questioning of the defendant regarding the fact that he had two prior convictions for attempted robbery in the second degree, and that they were class D violent felonies, unless defendant by his own testimony opened the door, allowing the prosecutor to inquire into the underlying facts and circumstances of the 1980 and 1986 charges. In view of the fact that defendant in his trial testimony raised the issue of false arrest, which was the precise issue he had previously raised in his 1986 trial testimony, we find that the trial court did not improvidently exercise its discretion when it permitted the prosecutor to cross-examine defendant about that strikingly similar 1986 testimony. Such testimony was clearly relevant in that it permitted the jury to fairly assess the credibility of defendant’s current false arrest claim.
Finally, we have considered the remaining contentions of defendant and find them to be meritless. Concur — Sullivan, J. P., Rubin, Kupferman, Asch and Nardelli, JJ.